internal_revenue_service department of the treasury index nos number release date washington dc person to contact telephone number refer reply to cc dom p si plr-110897-98 date date re ein legend trust date grantor beneficiary daughter bank date son statute court ein dear sir this letter is in response to the request by the authorized representative of trust daughter and son taxpayers for rulings concerning the income estate gift and generation-skipping_transfer gst tax consequences of a proposed division of a_trust taxpayers represent the facts to be as follows on date grantor created a_trust trust for the benefit of grantor’s daughter beneficiary the trustees of trust are daughter and bank article first of trust provides that the net_income from trust is to be paid to beneficiary during her lifetime article second of trust provides that at beneficiary’s death if she is survived by son the net_income is to be paid to beneficiary’s children and the issue of deceased children of beneficiary during son’s lifetime in equal shares per stirpes and not per capita the issue of a deceased child to receive the same share collectively which the parent would have received if living article second of trust further provides that on son’s death if he shall survive beneficiary otherwise on the death of beneficiary the trustees shall pay over the principal of the trust estate to the surviving children and the issue of deceased children of beneficiary in equal shares per stirpes and not per capita the issue of a deceased child to receive the same share collectively which the parent would have received if living taxpayers represent that trust currently holds a diversified portfolio of publicly_traded_securities cash and cash equivalents and that no additions actual or constructive have been made to trust since date taxpayers represent that son and daughter are the only children of beneficiary who died on date in order to pursue differing investment strategies for son and his issue son’s family and daughter and her issue daughter’s family the parties propose to divide the trust into two separate trusts each to hold one-half of the principal of trust it is represented that to the extent practicable the trustees will distribute to each split trust a pro-rata share of each of the assets of trust further to the extent such pro_rata distribution cannot be made the distribution to each split trust will be of equal value based on the fair_market_value of the assets of trust on the date of distribution which may result in small differences in adjusted_basis it is represented that statute authorizes the trustees of a_trust to distribute assets on a non-pro rata basis a proceeding was commenced in court for an order directing the division after the division the trustees for daughter’s trust will be daughter and bank and the trustees for son’s trust will be son and bank in furtherance of the proposed division taxpayers propose to amend article second of trust to add the following paragraphs during the continuation of the trust after the death of beneficiary upon direction of the court having jurisdiction over the trust the trustees shall divide the principal of the trust into two equal shares and shall hold each such share in a separate trust as follows i to collect the income from one such share and pay the net amount thereof to son on the death of son the trustees shall pay over the principal of the said share to the issue of son or if none to the issue then living of beneficiary in equal shares per stirpes and not per capita the issue of a deceased child to receive the same share collectively which the parent would have received if living ii to collect the income from one such share and pay the net amount to daughter and if she does not survive son then after her death to her issue in equal shares per stirpes and not per capita the issue of a deceased child to receive the same share collectively which the parent would have received if living if daughter predeceases son without leaving issue the principal of such share shall upon her death be added to the share for the benefit of son on the death of son the trustees shall pay over the principal of the said share unto daughter or if she does not survive son to her issue then living or if none to the issue then living of beneficiary in equal shares per stirpes and not per capita the issue of a deceased child to receive the same share collectively which the parent would have received if living taxpayer represents that the terms of each trust will be identical to the terms of trust ruling_request sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst made after date section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter tax on certain generation-skipping transfers by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter in the present case it has been represented that no additions have been made to the trust after date a modification of a generation-skipping_trust that is otherwise exempt under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust the proposed partition of trust will follow the terms of trust provided that the split trusts are funded as described above and the assets transferred to each properly reflect the fair_market_value of the assets on the date of distribution and provided further that there are no future additions to either split trust we conclude that any generation-skipping transfers from or with respect to the split trusts will remain exempt from generation-skipping_transfer_tax under sec_2601 ruling_request sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that e xcept as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof see revrul_56_437 1956_2_cb_507 thus to the extent assets of the trust are distributed to the split trusts on a pro_rata basis the division of the trusts’s assets does not result in the realization of gain_or_loss to the trust or the split trusts revrul_69_486 1969_2_cb_159 holds that a non-pro rata distribution of trust corpus in_kind by mutual agreement of the beneficiaries is subject_to gain_or_loss treatment under sec_1001 the trust instrument cited in the ruling did not contain a provision allowing the trustee to make a non-pro rata distribution and local law did not convey authority on the trustee to make a non-pro rata distribution_of_property in_kind where neither the trust instrument nor local law convey authority on the trustee to make a non-pro rata distribution the beneficiaries are viewed as having an absolute right to a ratable in_kind distribution accord revrul_83_61 1983_1_cb_78 distinguishing revrul_69_486 by stating that that ruling was based on a finding that the trustee was not authorized by the trust or local law to make an in-kind property distribution accordingly the distribution was equivalent to a ratable distribution to the beneficiaries followed by an exchange between the beneficiaries that was subject_to sec_1001 the present case is distinguishable from revrul_69_486 because applicable state law authorizes the trustees to make a non-pro rata distribution_of_property based on fair_market_value and the trust is silent on the issue also to the extent practicable the trustees in the present case will either distribute to each split trust a pro_rata share of each of the trust assets and those assets’ respective bases or make distributions to each split trust based on fair_market_value taking into account those assets’ tax_attributes in 499_us_554 the supreme court addressed the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 under the facts of that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial institutions the supreme court concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlement that are different in_kind or extent id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans it is consistent with the supreme court’s opinion in cottage savings to find that the proposed distribution of the trust assets to the split trusts will not differ materially from the distribution of the trust assets under the terms of the trust therefore the interests of the beneficiaries in the split trusts will not differ materially from their interests in the trust accordingly the proposed distribution of assets does not give rise to a realization event under sec_1001 ruling_request sec_1015 of the code provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if property was acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_7701 of the code provides that the term transferred_basis_property means property having a basis determined under any provision of subtitle a or under any corresponding provision of prior income_tax law providing that the basis shall be determined in whole or in part by reference to the basis in the hands of the donor grantor or other transferor based upon the information submitted and representations made we conclude that because sec_1001 will not apply to the proposed partition of trust under sec_1015 the basis of the assets in trust and the split trusts after the partition will be the same as the basis of those assets prior to the partition therefore we conclude that the partition of trust will not alter the status of the assets held in trust prior to the proposed partition as transferred_basis_property under sec_1015 and sec_7701 ruling_request sec_1223 of the code provides that in determining the period for which a taxpayer has held property there shall be included in the period for which the property was held by any other person if the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the hands of the taxpayer as it would have in the hands of the other person as noted above the basis of the assets in trust before and after the proposed partition will be the same as the basis of those assets prior to the partition accordingly based upon the information submitted and representations made we conclude that under sec_1223 the holding_period of the assets in the trusts after the partition will include the holding periods of the same assets in trust ruling_request and sec_2033 of the code provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death in the present case after the proposed division of trust the beneficiary or beneficiaries of each trust will be entitled to distributions of income only from their respective trusts on the death of son his descendants and daughter if she is then living or her descendants if she is not then living will be entitled to the principal of their respective trusts upon the death of a beneficiary before son’s death or in the case of son upon his death such person’s interest in the split trust will cease accordingly we conclude that the proposed division of trust will not cause the interest of son or daughter as beneficiaries of the trust or the split trusts to be includible in such beneficiary’s gross_estate under sec_2033 sec_2036 of the code provides that the value of the gross_estate includes the value of any property of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth in which the decedent has retained for his life the possession or enjoyment of or the right to the income from the property or the right to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 of the code provides that the value of the gross_estate includes the value of any interest therein of which the decedent has at any time after date made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in then property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 of the code provides that the value of the gross_estate includes the value of all property of which the decedent has at any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power within the three year period ending on the date of the decedent’s death in order for sec_2036 through to apply the decedent must have at any time made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case each beneficiary of trust has the right to the income from the property upon the proposed partition of trust each beneficiary will have the same right to income as the beneficiary had under trust accordingly this transaction will not cause son or daughter as beneficiaries of trust to be considered to have made a transfer within the meaning of sec_2036 through in the absence of a transfer within the meanings of sec_2036 through the proposed transaction will not cause any portion of trust or of any successor trust to be includible in such beneficiary’s including any beneficiary serving as trustee gross_estate under sec_2036 through sec_2041 of the code provides that the gross_estate includes any property with respect to which the decedent has at the time of his death a general_power_of_appointment or with respect to which the decedent has at any time released or exercised such power_of_appointment by a disposition which had the property been owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through inclusive a general_power_of_appointment is a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except where the decedent’s power is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent sec_2514 of the code provides that the exercise or release of a general_power_of_appointment created after date will be deemed a transfer of property by the individual possessing the power sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the decedent’s estate a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors sec_20_2041-1 provides that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment in the present case the trustees propose to petition court to designate son and bank as co-trustee’s of son’s trust and to designate daughter and bank as co- trustees of daughter’s trust further trust provides and each split trust will provide solely for non-discretionary distributions of income during the lifetime of the measuring life no beneficiary or trustee has or will have the power to pay principal to himself or to any other person prior to the termination of trust at which time the principal will be distributed in accordance with the terms of trust accordingly we conclude that the proposed partition of trust will not cause the interest of son or daughter as beneficiaries of the trusts including any beneficiary serving as co-trustee to be includible in such beneficiary’s gross_estate under sec_2033 or sec_2036 through in addition we conclude that son or daughter as beneficiaries of each trust will not be treated as holding a general_power_of_appointment within the meaning of sec_2041 or sec_2514 and therefore the property in each split trust will not be includible in the gross_estate of the beneficiary of that trust under sec_2041 ruling_request sec_2501 of the code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 of the code provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible upon division of trust into the split trusts each beneficiary will have the same right to income as the beneficiary had under trust because the beneficial interests rights and expectancies of the beneficiaries of trust are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the proposed division accordingly we conclude that the proposed transaction will not cause son or daughter as beneficiaries of trust or of any successor trust including any beneficiary serving as trustee to have made a taxable gift_for purposes of the gift_tax this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons __________________________ james c gibbons assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
